IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AMERICAN ELECTRIC POWER                :   No. 18 MAP 2018
SERVICE CORPORATION,                   :
                                       :   Appeal from the Order of the
                     Appellant         :   Commonwealth Court at No. 861 FR
                                       :   2013 dated March 15, 2018 overruling
                                       :   the exceptions and entering judgment
             v.                        :   of the May 4, 2017 order that affirmed
                                       :   the decision of the Board of Finance
                                       :   and Revenue dated September 24,
COMMONWEALTH OF PENNSYLVANIA,          :   2013, exited September 27, 2013 at
                                       :   No. 1300144
                     Appellee          :



                                 ORDER


PER CURIAM                                      DECIDED: December 28, 2018
     AND NOW, this 28th day of December, 2018, the order of the Commonwealth

Court is AFFIRMED.